                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION




MANOGNA DEVABHAKTUNI,                      )
                                           )
             Plaintiff,                    )
                                           )     CIVIL ACTION NO.
VS.                                        )
                                           )     3:19-CV-2216-G (BT)
HONORABLE DAVID C. GODBEY,                 )
                                           )
             Defendant.                    )




       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The court has under consideration the findings, conclusions and

recommendation of United States Magistrate Judge Rebecca Rutherford dated

October 4, 2019. The district court has reviewed the proposed findings, conclusions,

and recommendation for plain error. Finding none, the court ACCEPTS the

findings, conclusions, and recommendation of the United States Magistrate Judge.

      SO ORDERED.

October 28, 2019.




                                       ___________________________________
                                       A. JOE FISH
                                       Senior United States District Judge
